Schuchman, J.
The action is brought on a written contract, whereby the defendants agree to give Blair & Boatwright (the plaintiff’s assignors) the sole right of the sale of Hirschberg’s spectacles and eye-glasses, in the town of Danville, for the period of one year, and the plaintiff’s assignors agree thereby “to work in the interest of the Hirschberg Optical Co., and do all they can to increase sales of the Hirschberg’s spectacles and eyeglasses.”
The written contract contains the two following provisions:
*409“ 1. In the event of a breach of this contract by Blair & Boat-wright (plaintiff’s assignors) in any particular, this contract shall become void.
“ 2. At the expiration of twelve months, the said Hirschberg Optical Co. will purchase any goods in good condition, at what said Blair & Boatwright paid for said goods.”
Blair & Boatwright had paid defendants for said goods and at the end of the year tendered defendants the balance remaining unsold and demanded payment of the amount, what they had paid therefor; but defendants refused payment, claiming that Blair & Boatwright had broken their contract, in that they did not work in the interest of the defendants and did not do all they could to increase sales, and that, therefore, they were not obligated under the contract.
The controversy, thus arisen, was submitted to the jury by a proper charge and they found for plaintiff. The motion to dismiss at the end of plaintiff’s case was properly denied.
The evidence shows, that plaintiff’s assignors substantially fulfilled their part of the contract, and the trial judge in his charge told the jury “ It is for you to determine whether plaintiff’s assignors did their duty in attempting to handle the goods of the defendants,” etc.
There is sufficient evidence in the case to sustain the verdict and the same is not against the weight of evidence.
Judgment and order appealed from is affirmed, with costs.
McCarthy, J., concurs.
Judgment and order affirmed, with costs.